      Case 2:19-cv-00132 Document 107 Filed on 03/04/21 in TXSD Page 1 of 2
                                                                               United States District Court
                         UNITED STATES DISTRICT COURT                            Southern District of Texas

                          SOUTHERN DISTRICT OF TEXAS                                ENTERED
                            CORPUS CHRISTI DIVISION                                March 04, 2021
                                                                                 Nathan Ochsner, Clerk
RENEE RAMOS, et al,              §
                                 §
      Plaintiffs,                §
VS.                              § CIVIL ACTION NO. 2:19-CV-00132
                                 §
EXXIZZ FOODS, INC.; dba ROCKPORT §
DONUTS, et al,                   §
                                 §
      Defendants.                §

                        ORDER AFFIRMING DENIAL OF
                     RULE 54(b) PARTIAL FINAL JUDGMENT

       Before the Court is “Plaintiff’s Objections to Magistrate Judge’s Order Denying

Motion for Final Judgment” (D.E. 106). Plaintiff Charles Lybarger seeks a certification

of the order dismissing his claim as barred by the statute of limitations as a partial final

judgment under Federal Rule of Civil Procedure 54(b) so that he may appeal it with the

expectation that the appeal will be successful and will make him eligible to participate in

the trial of this case, currently set for July 19, 2021. Scheduling Order, D.E. 102. He

states that while the order on the statute of limitations also barred a portion of Plaintiff

Sophy Treadway’s claims, her loss of damages due to the limitations decision may be

offset by other claims unique to her circumstances, thus justifying a separate appeal

exclusively on his own behalf.

       Lybarger begins by reciting the wrong standard of review. He suggests that this

Court may determine the matter de novo, citing Eldredge v. Martin Marietta Corp., 207

F.3d 737, 740 (5th Cir. 2000). De novo review only applies to the question of whether

the Court has jurisdiction to certify a partial final judgment because the order disposes of


1/2
      Case 2:19-cv-00132 Document 107 Filed on 03/04/21 in TXSD Page 2 of 2

a party or an independent claim.        Id.      There is no question that Lybarger is an

independent party whose claims, in their entirety, have been dismissed. D.E. 79, 100.

Thus, the Court has jurisdiction to certify a Rule 54(b) partial final judgment allowing his

appeal—but only if, as the rule requires, the Court determines that there is no just reason

for delay.

       The question whether there is no just reason for delay, which encompasses issues

of equity and judicial resources, is a matter of discretion. Brown v. Miss. Valley State

Univ., 311 F.3d 328, 332 (5th Cir. 2002). The Magistrate Judge set out in his order the

reasons for his determination that those issues counseled against certifying the order as a

partial final judgment. D.E. 105. Rather than show error in any of those reasons,

Lybarger complains that the Magistrate Judge incorrectly assumed that he did not need

the money that might come from a judgment for damages. But no such assumption was

made. Instead, the Magistrate Judge correctly noted that, if time was of the essence,

Lybarger had an opportunity to try his claims long ago, but chose instead to voluntarily

dismiss his previous case on the eve of trial.

       Because Lybarger has failed to demonstrate that the Magistrate Judge’s order

(D.E. 105) represents an abuse of discretion and because this Court adopts the Magistrate

Judge’s reasoning as a proper disposition of Lybarger’s motion for partial final judgment

(D.E. 101), the Court AFFIRMS the Magistrate Judge’s decision and the motion (D.E.

101) is DENIED.

       ORDERED this 4th day of March, 2021.

                                                 ___________________________________
                                                 NELVA GONZALES RAMOS
                                                 UNITED STATES DISTRICT JUDGE
2/2
